 


110 HR 26 IH: Criminal Alien Accountability Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 26 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Issa (for himself and Mr. Dreier) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend section 276 of the Immigration and Nationality Act to impose mandatory sentencing ranges with respect to aliens who reenter the United States after having been removed, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Criminal Alien Accountability Act. 
2.Mandatory sentencing ranges related to reentry by removed alien 
(a)FindingsThe Congress finds as follows: 
(1)The security of the United States is dependent on the Nation’s ability to regulate the immigration of aliens into the United States. 
(2)Removal from the United States of certain criminal aliens is necessary, and the unauthorized reentry of those aliens constitutes a threat to the people of the United States. 
(3)The Congress should deter such reentry by specifying mandatory sentencing ranges for these crimes. 
(b)Mandatory sentencing ranges for reentering aliensSection 276 of the Immigration and Nationality Act (8 U.S.C. 1326) is amended— 
(1)in subsection (a), in the matter following paragraph (2), by striking imprisoned not more than 2 years, and insert imprisoned for a term of not less than 1 year and not more than 2 years,; and 
(2)in subsection (b)— 
(A)in paragraph (1), by striking imprisoned not more than 10 years, and insert imprisoned for a term of not less than 5 years and not more than 10 years,;  
(B)in paragraph (2), by striking imprisoned not more than 20 years, and insert imprisoned for a term of not less than 10 years and not more than 20 years,; and 
(C)in paragraph (4), by striking imprisoned for not more than 10 years, and insert imprisoned for a term of not less than 5 years and not more than 10 years,. 
(c)Mandatory sentencing ranges for persons aiding or assisting certain reentering aliensSection 277 of the Immigration and Nationality Act (8 U.S.C. 1327) is amended— 
(1)by striking Any person and inserting (a) Subject to subsection (b), any person; and 
(2)by adding at the end the following: 
 
(b) 
(1)Any person who knowingly aids or assists any alien violating section 276(b) to reenter the United States, or who connives or conspires with any person or persons to allow, procure, or permit any such alien to reenter the United States, shall be fined under title 18, United States Code, or imprisoned for a term imposed under paragraph (2), or both. 
(2)The term of imprisonment imposed under paragraph (1) shall be within the range to which the reentering alien is subject under section 276(b).. 
 
